

 S461 ENR: HBCU Propelling Agency Relationships Towards a New Era of Results for Students Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 461IN THE SENATE OF THE UNITED
 STATESAN ACTTo strengthen the capacity and competitiveness of historically Black colleges and universities through robust public-sector, private-sector, and community partnerships and engagement, and for other purposes.1.Short titleThis Act may be cited as the HBCU Propelling Agency Relationships Towards a New Era of Results for Students Act or the HBCU PARTNERS Act.2.Findings and purposes(a)FindingsCongress finds the following:(1)As many colleges and universities across the country kept their doors closed to African American applicants, historically Black colleges and universities (referred to in this section as HBCUs) played a central role in ensuring that African Americans could attain an excellent education.(2)Today, HBCUs continue to play a critical role in ensuring that African Americans, and those of all races, can access high-quality educational opportunities.(3)HBCUs enroll nearly 300,000 students, an estimated 70 percent of whom come from low-income backgrounds and 80 percent of whom are African American.(4)According to the National Association For Equal Opportunity In Higher Education (referred to in this section as NAFEO), HBCUs make up just 3 percent of American institutions of higher education but serve more than a fifth of African American college students.(5)According to the Thurgood Marshall College Fund (referred to in this section as TMCF), approximately 9 percent of all African American college students attend HBCUs.(6)A March 2017 report from the Education Trust concluded that HBCUs have higher completion rates for African American students than other institutions serving similar student populations.(7)According to TMCF, 40 percent of African American Members of Congress, 50 percent of African American lawyers, and 80 percent of African American judges are graduates of HBCUs.(8)According to NAFEO, HBCUs graduate approximately 50 percent of African American public school teaching professionals.(9)According to the United Negro College Fund (referred to in this section as UNCF), African American graduates of HBCUs are almost twice as likely as African Americans who graduated from other institutions to report that their university prepared them well for life.(10)According to a study commissioned by UNCF, in 2014, HBCUs generated a total direct economic impact of $14,800,000,000 and created more than 134,000 jobs.(11)According to a 2019 report produced by the American Council on Education and UNCF, despite efforts to counter a historical legacy of inequitable funding and notable investments by the Federal Government and many State governments, resource inequities continue to plague HBCUs.(b)PurposesThe purposes of this Act are—(1)to strengthen the capacity and competitiveness of HBCUs to fulfill their principal mission of equalizing educational opportunity, as described in section 301(b) of the Higher Education Act of 1965 (20 U.S.C. 1051(b));(2)to align HBCUs with the educational and economic competitiveness priorities of the United States;(3)to provide students enrolled at HBCUs with the highest quality educational and economic opportunities;(4)to bolster and facilitate productive interactions between HBCUs and Federal agencies; and(5)to encourage HBCU participation in and benefit from Federal programs, grants, contracts, and cooperative agreements.3.DefinitionsIn this Act:(1)Applicable agencyThe term applicable agency means—(A)the Department of Agriculture;(B)the Department of Commerce;(C)the Department of Defense;(D)the Department of Education;(E)the Department of Energy;(F)the Department of Health and Human Services;(G)the Department of Homeland Security;(H)the Department of Housing and Urban Development;(I)the Department of the Interior;(J)the Department of Justice;(K)the Department of Labor;(L)the Department of State;(M)the Department of Transportation;(N)the Department of Treasury;(O)the Department of Veterans Affairs;(P)the National Aeronautics and Space Administration;(Q)the National Oceanic and Atmospheric Administration;(R)the National Science Foundation;(S)the Small Business Administration; and(T)any other Federal agency designated as an applicable agency under section 4.(2)Executive directorThe term Executive Director means—(A)the Executive Director of the White House Initiative on Historically Black Colleges and Universities, as designated by the President; or(B)if no such Executive Director is designated, such person as the President may designate to lead the White House Initiative on Historically Black Colleges and Universities. (3)HBCUThe term HBCU means a historically Black college or university.(4)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(5)President's Board of AdvisorsThe term President’s Board of Advisors means the President’s Board of Advisors on historically Black colleges and universities.(6)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Education.(7)White house initiativeThe term White House Initiative means the White House Initiative on historically Black colleges and universities.4.Strengthening HBCUs through Federal agency plans(a)Designating applicable agenciesThe Secretary, in consultation with the Executive Director, shall—(1)identify each Federal agency with which an HBCU—(A)has entered into a grant, contract, or cooperative agreement; or (B)is eligible to participate in the programs and initiatives under the jurisdiction of such Federal agency; and(2)designate each Federal agency so identified as an applicable agency.(b)Submitting agency plansNot later than February 1 of each year, the head of each applicable agency shall submit to the Secretary, the Executive Director, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and Labor of the House of Representatives, and the President’s Board of Advisors an annual Agency Plan describing efforts to strengthen the capacity of HBCUs to participate or be eligible to participate in the programs and initiatives under the jurisdiction of such applicable agency as described in subsection (a)(1)(B). (c)Further requirements for submission and accessibilityThe Executive Director shall make all annual Agency Plan submissions publicly available online in a user-friendly format.(d)Agency plan contentWhere appropriate, each Agency Plan shall include—(1)a description of how the applicable agency intends to increase the capacity of HBCUs to compete effectively for grants, contracts, or cooperative agreements;(2)an identification of Federal programs and initiatives under the jurisdiction of the applicable agency in which HBCUs are underrepresented;(3)an outline of proposed efforts to improve HBCUs’ participation in such programs and initiatives;(4)a description of any progress made towards advancing or achieving goals and efforts from previous Agency Plans submitted under this section by such applicable agency;(5)a description of how the applicable agency plans to encourage public-sector, private-sector, and community involvement to improve the capacity of HBCUs to compete effectively for grants, contracts, or cooperative agreements, and to participate in programs and initiatives under the jurisdiction of such agency;(6)an identification of programs and initiatives not listed in a previous Agency Plan in which an HBCU may participate;(7)any other information the applicable agency determines is relevant to promoting opportunities to fund, partner, contract, or otherwise interact with HBCUs; and(8)any additional criteria established by the Secretary or the White House Initiative.(e)Agency engagementTo help fulfill the objectives of the Agency Plans, the head of each applicable agency—(1)shall provide, as appropriate, technical assistance and information to the Executive Director to enhance communication with HBCUs concerning the applicable agency’s—(A)programs and initiatives described in subsection (d)(2); and(B)the preparation of applications or proposals for grants, contracts, or cooperative agreements; and(2)shall appoint a senior official to report directly to the agency head on the applicable agency’s progress under this section.5.President's Board of Advisors on HBCUs(a)Administration(1)In generalThere is established the President’s Board of Advisors on historically Black colleges and universities in the Department of Education or, if the President so elects, within the Executive Office of the President.(2)Funding from EDExcept as provided in paragraph (3), the Secretary shall provide funding and administrative support for the President’s Board of Advisors, subject to the availability of appropriations.(3)Funding from the Executive Office of the PresidentIf the President elects to locate the President’s Board of Advisors within the Executive Office of the President, the Executive Office of the President shall provide funding and administrative support for the President's Board of Advisors, subject to the availability of appropriations.(b)Membership(1)In generalThe President shall appoint not more than 23 members to the President’s Board of Advisors, and the Secretary and Executive Director or their designees shall serve as ex officio members.(2)Chair(A)DesignationThe President shall designate one member of the President’s Board of Advisors to serve as its Chair, who shall help direct the Board’s work in coordination with the Secretary and in consultation with the Executive Director.(B)ConsultationThe Chair shall also consult with the Executive Director regarding the time and location of meetings of the President’s Board of Advisors, which shall take place not less frequently than once every 6 months.(C)PerformanceInsofar as the Federal Advisory Committee Act (5 U.S.C. App.) may apply to the President’s Board of Advisors, any functions of the President under such Act, except for those of reporting to the Congress, shall be performed by the Chair, in accordance with guidelines issued by the Administrator of General Services.(3)CompensationMembers of the President’s Board of Advisors shall serve without compensation, but shall be reimbursed for travel expenses, including per diem in lieu of subsistence, as authorized by law.(c)Mission and functionsThe President’s Board of Advisors shall advise the President, through the White House Initiative, on all matters pertaining to strengthening the educational capacity of HBCUs, which shall include the following:(1)Improving the identity, visibility, distinctive capabilities, and overall competitiveness of HBCUs.(2)Engaging the philanthropic, business, government, military, homeland-security, and education communities in a national dialogue regarding new HBCU programs and initiatives.(3)Improving the ability of HBCUs to remain fiscally secure institutions that can assist the Nation in achieving its educational goals and in advancing the interests of all Americans.(4)Elevating the public awareness of, and fostering appreciation of, HBCUs.(5)Encouraging public-private investments in HBCUs.(6)Improving government-wide strategic planning related to HBCU competitiveness to align Federal resources and provide the context for decisions about HBCU partnerships, investments, performance goals, priorities, human capital development, and budget planning.(d)ReportThe President’s Board of Advisors shall report annually to the President on the Board’s progress in carrying out its duties under this section.Speaker of the House of RepresentativesVice President of the United States and President of the Senate